Appeal from judgment of Court of Claims dismissing the claim upon the merits. Charles Schaefer was injured while riding in the night time on the rear seat of a motorcycle when it ran into a barrier at a dead end in a State highway. Two hundred feet from the end of the highway another State highway branched off to the right. The proof warranted the court below in finding that 500 feet from the barrier and 300 feet from the intersection there were two signs, one marked “ slow ” and the other, six feet by eight feet in size, painted black and white, marked “ End of present construction, Turn right 300 feet ahead,” and that there were also two glass reflector signs about two feet by three feet in size located upon the barrier which reflected the words “ Full Stop ” in eight-inch letters when the lights of motor vehicles show upon them. The headlight upon the motorcycle was adjusted so that the operator could see with it about fifteen or twenty feet ahead on the highway. Judgment unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.